Citation Nr: 0943765	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of a lumbar strain, rated as 10 percent 
disabling prior to June 29, 2007.

2.  Evaluation of a lumbar strain, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1996 until July 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2005 the Veteran requested a hearing before a 
Member of the Board.  Following such communication a hearing 
was not scheduled for the Veteran and the case came before 
the Board in May 2009.  At that time it was remanded to 
fulfill the Veteran's request for a hearing.  In August 2009 
the Veteran was notified that a hearing had been scheduled 
and in September 2009 he withdrew his request.  Accordingly 
the previous remand orders have been satisfied and the case 
is now properly before the Board.


FINDING OF FACT

Lumbar strain has been productive of complaints of pain, some 
incoordination, no ankylosis, and the functional equivalent 
of forward flexion to 20 degrees.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2007, lumbar was 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

2.  Lumbar strain is no more than 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and records of VA 
medical treatment have been obtained.  Furthermore, the 
Veteran was afforded a VA examination in June 2007 in which 
the examiner was provided the c-file for review, took down 
the Veteran's history, examined the Veteran, and reached a 
conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, and in September 2009 the Veteran withdrew a 
previous request to be provided a hearing before a member of 
the Board.  We have carefully considered such statements and 
conclude that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Evaluation of a Lumbar Strain prior to June 29, 2007.

The Veteran's claim of entitlement to higher rating for a 
lumbar strain is an appeal from the initial assignment of a 
disability rating in August 2003.  At that time the Veteran's 
disability was rated as 10 percent disabling.  In a rating 
decision of August 2007, the RO granted a 40 evaluation, 
effective June 29, 2007.  The Board's evaluation of the claim 
requires consideration of the entire time period involved, 
and whether a staged ratings may be warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed the record and does not find that 
there has been a significant change in the disability and 
thus a uniform rating is warranted.  With regard to the date 
June 29, 2007, the RO appears to have chosen this date as it 
is the date of a VA examination in which the Veteran's range 
of motion was commensurate with a 40 percent rating.  While 
an earlier VA examination from June 2003 showed a greater 
range of motion, there is no reason to believed that the 
Veteran's low back strain became suddenly worse on the date 
of examination in June 2007.  Rather, there was an inadequacy 
in the 2003 VA examination.  The examiner noted that there 
was pain at rest and that the range of motion was affected by 
pain, fatigue, and lack of endurance.  However, such 
functional impairment was not quantified.  We also note that 
during the July 2005 VA examination, it was established that 
the Veteran had pain throughout his range of motion

For the forgoing reasons, the Board grants a 40 percent 
rating for spondylolisthesis prior to December 21, 2005.



2.  Evaluation of a Lumbar Strain.

The RO has rated the Veteran's low back  disability under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2008).  That 
diagnostic code, for lumbosacral strain, is among those 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Under that formula, a spine disorder 
is rated with or without pain (whether or not it radiates), 
stiffness, or aching in the area of the sine affected.  38 
C.F.R. § 4.71a, DC 5237 (2008).

The Veteran's disability is currently rated as 40 percent 
disabling.  A 40 percent rating contemplates forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  The next 
higher, 50 percent rating requires a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is indicated by unfavorable ankylosis of the entire 
spine.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

In a pre-separation examination in June 2003, the Veteran 
indicated that he experienced pain in his lower back about 
three times a week, lasting the entire day.  He denied any 
radiation of pain, numbness or tingling sensations at the 
buttocks or lower extremities and said that pain was 
intensified with prolonged sitting.  The curvature of the 
lumbosacral spine was maintained and paraspinal muscles were 
not in spasm.  There was tenderness to palpation of the 
lumbar vertebrae and of the paraspinal muscles.  There was no 
muscle atrophy identified at the back, buttocks or lower 
extremities.  Straight leg raise testing was positive on the 
right and left sides at 20 degrees.  With regard to his range 
of motion, subjective pain became severe at 90 degrees of 
flexion, 10 degrees of extension, 25 degrees of lateral 
flexion and 25 degrees of rotation.  The range of motion was 
further affected by fatigue and lack of endurance.  X-ray 
imaging showed no lumbar spine abnormalities.

In February 2005 the Veteran reported extreme pain in his low 
back, around the L3 level, and radiating up to his neck.  At 
the time of a July 2005 VA examination, the Veteran had no 
incapacitating episodes and did not use a brace cane or 
crutch.  The Veteran reported that his back pain had become 
worse in the preceding two years and that it came and went 
approximately every two days, lasting all day.  Pain was 
seven on a scale to ten and he was able to walk up to a mile.  
Objectively the Veteran sat and stood rigidly and was in 
obvious discomfort.  The low back had no tenderness over the 
back or sciatic notches.  Deep tendon reflexes were normal.  
Gait was somewhat slow but of no consequence.  Straight leg 
raise was normal and Lasègue's signs were negative.  He had 
90 degrees of flexion, 5 degrees of extension, 10 degrees of 
lateral flexion to both sides and 10 degrees of rotation to 
both sides.  All movements were painful throughout the entire 
range of motion including sitting, to lying, lying to sitting 
and sitting to standing.  The Veteran did not have further 
reduction in range of motion on repetition from pain, 
fatigue, weakness, or lack of endurance.

A June 2007 VA examination indicates that the Veteran was 
having flare-ups lasting all day and these were initiated by 
working in the yard or wrestling with his 14-month old son.  
He had not been prescribed bed rest at any time in the 
preceding 12 months.  He was not using a cane or other 
assistive device .  He reported being able to walk three 
blocks before having to rest or lay down due to pain.  The 
Veteran had a normal gait but held his back rather stiffly 
when walking.  He had some flattening of the lumbar spine 
with minimal muscle spasm.  There was some guarding but no 
significant tenderness to palpation, but some generalized 
minimal discomfort to palpation.  On flexion, the Veteran had 
60 degrees of movement with some incoordination, was in 
considerable pain at the end of motion and did not have a 
smooth return to the neutral position.  On repetition he had 
only 20 to 30 degrees of flexion with a definite lack of 
endurance and some fatigue.  Extension was to 10 degrees with 
pain at the extreme of movement and when coming back to the 
neutral position.  He had 25 degrees of bilateral rotation 
and lateral flexion with a bit more lateral flexion on the 
right side.  Straight leg raising was to 70 degrees on both 
sides with some pain in the back, more so on the let side.  
Lasègue's test was negative as was Babunski's.  Deep tendon 
reflexes were quick and brisk in both lower extremities.  The 
examiner noted increased pain with movements and decreased 
range of motion with repetition.  In addition, the Veteran 
had some lack of endurance and probably fatigue.  
Incoordination was due to muscle spasm ad pain.  X-rays 
revealed spondylolysis of L5 without spondylolisthesis.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran has appealed the assignment of a 40 percent 
evaluation for a lumbar strain.  The 40 percent evaluation 
contemplates forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  In order 
to warrant a higher, 50 percent, evaluation, there must be 
the functional equivalent of unfavorable ankylosis of the 
entire thoracolumbar spine. Id.  A 100 percent rating would 
be indicated by unfavorable ankylosis of the entire spine.  
Id.

After a careful review of the record, the Board finds the 
Veteran's lumbar strain to be to be 40 percent disabling.  
The 40 percent rating is the maximum assignable for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  The most recent examination shows that the Veteran 
had, on repetition, 20 to 30 degrees of flexion due to lack 
on endurance, pain and fatigue.  While he was initially able 
to flex to 60 degrees, application of DeLuca requires that we 
consider his functional level of limitation which, on 
repetition, is shown to be extremely limited.  In spite of 
the severity of the Veteran's limited range of motion, 
unfavorable ankylosis of the entire thoracolumbar spine is 
not indicated by the record and accordingly, an evaluation of 
50 percent or greater is not warranted.

We also note that there was no lay medical evidence of 
neurological defect.  Furthermore, the record establishes 
that bed rest has not been prescribed by a physician.

Based on the foregoing, the Board concludes that the 
Veteran's lumbar strain disability has been 40 percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER

An evaluation of 40 percent for a lumbar strain prior to June 
29, 2007, is granted.

A higher evaluation for lumbar strain, currently rated as 40 
percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


